DETAILED ACTION
Claims 14-15 and 17-25 were rejected in the Office Action mailed 1/22/2021. 
Applicants filed a response and amended claims 14, 17, 18, 23, 24, 26, 28, and 29, and added new claims 32-36 on 4/22/2021.
Claims 14-19, 21, and 23-36 are pending and claims 16 and 26-31 are withdrawn.
Claims 14-15, 17-19, 21, 23-25, and 32-36 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  In order to ensure clarity in claim 36, it is suggested to amend “to 3” to “less than or equal to 3” in line 3, and to amend “to 2.5” to “less than or equal to 2.5” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 21, 23-25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (WO 2016/067626 A1) (hereinafter “Kawasaki”).
It is noted that when utilizing WO 2016/067626 A1, the disclosures of the reference are based on US 2017/0298482 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2016/067626 A1 are found in US 2017/0298482.

Regarding claims 14, 23, 24, and 34, Kawasaki teaches a method for manufacturing a high-strength steel sheet, where a hot rolled sheet is cold-rolled to form fine retained austenite and martensite, then the sheet is annealed in a temperature range of Ac1 transformation temperature to Ac1 + 100°C, i.e., 621-742°C, for more than 900 s to 21,600s or less, i.e., 15 minutes-6 hours (Kawasaki, [0161-0164] and Table 2). The cold rolling and annealing of Kawasaki corresponds to the cold rolling and annealing of the present invention. 
Kawasaki also teaches that the high-strength steel sheets may be subjected to skin pass rolling for the purposes of straightening, adjustment of roughness on the surface, and the like, and has a rolling reduction of 0.1-2.0 (Kawasaki, [0178]). The skin pass rolling of Kawasaki corresponds to the skin pass rolling with degree of deformation of 0.3-60% of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Additionally, Kawasaki teaches the following composition for the high-strength steel sheet (Kawasaki, [0043-0078]):
Element
Present Invention (wt.%)
Kawasaki (mass%)
C
0.0005-0.9
0.030-0.250
Preferred: 0.08-0.2
Mn
4-12
4.2-6.0
Preferred: 4.8-6.0
Al
0-10
0.01-2.0
Preferred: 0.2-1.2
Si
0-6
0.01-3.0
Preferred: 0.2-2.0

0-6
0.005-1.0
Nb
0-1
0.005-0.2
Preferred: 0.01-0.10
V
0-1.5
0.005-0.5
Ti
0-1.5
0.003-0.20
Preferred: 0.01-0.1
Mo
0-3
0.005-1.0
Sn
0-0.5
0.002-0.2
Cu
0-3
0.005-1.0
W
0-5
0
Co
0-8
0
Zr
0-0.5
0
Ta
0-0.5
0.001-0.01
Te
0-0.5
0
B
0-0.15
0.0003-0.005
P
0-0.1
0.001-0.1
Preferred: 0.005-0.05
S
0-0.1
0.0001-0.02
Preferred: 0-0.005
N
0-0.1
0.0005-0.01
Preferred: 0-0.007
Balance
Fe and unavoidable impurities
Fe and incidental impurities


The ranges of Kawasaki either fall within or overlap with the ranges of claims 23 and 24 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

While Kawasaki teaches cold rolling, annealing, and temper rolling or skin pass rolling, Kawasaki does not explicitly disclose that the yield strength is increased by at least 50 MPa compared with prior to the temper rolling or skin pass rolling. 
Given that the material and method of the steel sheet of Kawasaki are substantially identical to the material and method of the medium manganese steel of the present invention, as set forth above, it is clear that the steel sheet of Kawasaki would inherently have an increase in the yield strength of at least 50 MPa after temper rolling or skin pass rolling as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Kawasaki teaches that when a hot rolled sheet is cold-rolled, fine retained austenite and martensite evenly forms, which improves the balance between strength and ductility and improves the bendability and stretch flangeability (Kawasaki, [0162]). Kawasaki also teaches that the area ratio of martensite in the steel sheet is 10-30% and the volume fraction of retained austenite is 12% or more after cold rolling, annealing and skin pass rolling (Kawasaki, [0082-0083] and [0086-0087]). 
Given that the material and method of the steel sheet of Kawasaki are substantially identical to the material and method of the medium manganese steel of the present invention, as set forth above, it is clear that the steel sheet of Kawasaki would inherently have deformation twins and retained austenite in the FCC phase as presently claimed. Where the claimed and prior In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	

Regarding claim 21, Kawasaki further teaches that the tensile strength of the steel is greater than 980MPa and that the elongation when the tensile strength is 1180 MPa grade is less than 22% and the elongation when the tensile strength is 1470 MPa grade is less than 18% (Kawasaki, [0186]). Kawasaki also teaches that the 1180 grade refers to a steel sheet with a tensile strength of 1180-1470 MPa and the 1470 grade refers to a steel sheet with a tensile strength of 1470-1760 MPa.  (Kawasaki, [0186]). The tensile strength of greater than 980 and elongation of less than 18% corresponds to the tensile strength and elongation of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claim 25, Kawasaki also teaches that the cold-rolled sheet may be subjected to coating or plating treatment, such as hot-dip galvanizing, hot-dip aluminum-coating, or electrogalvanizing, to obtain a high-strength steel sheet having a coating layer (Kawasaki, [0173]). Kawasaki also teaches that the high-strength steel sheets may be subjected to a variety of coating treatment options, such as those using coating of resin, fats and oils, and the like (Kawasaki, [0179]). The coating layer, which may include an aluminum layer, of Kawasaki . 



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (WO 2016/067626 A1) (hereinafter “Kawasaki”) in view of Sawada (US 2012/0237388 A1) (hereinafter “Sawada”).

Regarding claim 15, while Kawasaki teaches skin pass rolling with a rolling reduction of 0.1-2.0%, Kawasaki does not explicitly disclose the annealed hot or cold strip is temper rolled with a degree of deformation between 10-40%.
With respect to the difference, Sawada teaches a method of making an austenitic stainless steel that uses temper rolling with an overall reduction of at least 40% (Sawada, [0070]).
As Sawada expressly teaches, temper rolling is carries out in a strong manner in order to make the most use of the strengthening achieved by strain-induced martensitic transformation and when a small number of passes happens, the strain-induced martensitic transformation is promoted in the surface region of the steel sheet (Sawada, [0070-0071]).
Kawasaki and Sawada are analogous art as they are both drawn to a method of making a steel sheet using hot rolling, cold rolling, annealing, and a final tempering step which further reduces the steel sheet (Kawasaki, [0136] and [0178]; Sawada, [0067-0070]).
In light of the motivation to have a temper rolling step with a reduction of at least 40% as taught in Sawada above, it therefore would have been obvious to one of ordinary skill in the art 
 As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).



Claims 17-18 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (WO 2016/067626 A1) (hereinafter “Kawasaki”) in view of Capital Steel & Wire, Inc. Hot and Cold Rolling Explained (2014) (hereinafter “Capital”).

Regarding claims 17, 18, 32, and 33, while Kawasaki teaches cold rolling the hot-rolled steel sheet, Kawasaki does not explicitly disclose that the strip is cold rolled in a first rolling pass at a temperature of 60°C to below Ac3-, at a temperature of 60°C to below 450°C, or that the strip is intermediately heated or cool between rolling passes.
With respect to the difference, Capital teaches that cold rolling is a process which passes metal, i.e., steel, through rollers at temperatures below its recrystallization temperatures (Capital, Cold Rolling).
As Capital expressly teaches, cold rolling increases the yield strength and hardness of the metal and can reduce the grain size of the metal (Capital, Cold Rolling). 
Cold Rolling). 
In light of the motivation to cold roll steel below its recrystallization temperature as taught in Capital above, it therefore would have been obvious to one of ordinary skill in the art to cold roll the steel sheet of Kawasaki below the recrystallization temperature and also cool the sheet after the first rolling pass to below the recrystallization temperature in order to increase the yield strength and hardness and to reduce the grain sizes of the metal, and thereby arrive at the claimed invention. 

  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (WO 2016/067626 A1) (hereinafter “Kawasaki”) in view of Mazur, Temper Rolling of Steel Sheet (2012) (hereinafter “Mazur”).

Regarding claim 19, while Kawasaki teaches skin pass rolling, i.e., temper rolling, Kawasaki does not explicitly disclose temper rolling or skin pass rolling at a temperature of 0-400°C.
With respect to the difference Mazur teaches that when temper rolling a hot-rolled strip, temper rolling may occur at temperature below 80°C or at temperatures between 100°C and 200°C (Mazur, pg. 352, “Temper rolling of hot-rolled strip”). 
As Mazur expressly teaches, the hot temper rolling has the added benefit of having a reduced cooling time which lowers the resistance to deformation of the steel and the forces required in temper rolling are reduced (Mazur, pg. 352, “Temper rolling of hot-rolled strip”).

In light of the motivation to hot temper roll the steel strip at a variety of temperatures as taught in Mazur above it therefore would have been obvious to one of ordinary skill in the art to temper roll at those temperatures during the skin pass rolling of Kawasaki in order to reduce the cooling time and lowering the resistance to deformation of the steel and the forces required in temper rolling, and thereby arrive at the claimed invention.


Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (WO 2016/067626 A1) (hereinafter “Kawasaki”) in view of Wans et al (KR 20070085757 A) (hereinafter “Wans”) and Chin et al. (US 2013/0295409 A1) (hereinafter “Chin”).

The Examiner has provided a machine translation of KR 20070085757 A. The citation of the prior art in this rejection refers to the machine translation.
	

Regarding claims 35 and 36, while Kawasaki discloses the above composition, Kawasaki does not explicitly disclose having (a) 0.01-3 wt.% or 0.2-1.5 wt.% of W, 0.1-5.0 wt.% or 0.3-2.0 wt.% of Co, or 0.005-0.3 wt.% or 0.01-0.1 wt.% of Te and (b) 0.005-0.3 wt.% or 0.01-0.2 wt.% of Zr.
With respect to difference (a), Wans teaches a composition for a high-strength steel strip exhibiting TWIP properties with the following composition, in wt.% (Wans, [0023-0025]):

Present Invention
Wans
W
0.1-3.0
0-1.5
Co
0.01-5.0
0-1.5
Te
0.005-0.3
0.01-0.25


The ranges of Wans overlap or encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
As Wans expressly teaches, Te is an element that improves the wetting behavior of the conveyor belt (molten melt) when being solidified into a strip and W and Co improve the properties of the steel (Wans, [0054] and [0056]). 
Kawasaki and Wans are analogous art as they are both drawn to a steel strip having the TWIP properties (Kawasaki, Abstract; Wans, Abstract).
In light of the above to have W, Co, and Te in the composition of the steel sheet as taught in Wans above, it therefore would have been obvious to one of ordinary skill in the art to have W, Co, and Te in the composition of Kawasaki in order to improve the wetting behavior and improve the properties of the steel sheet, and thereby arrive at the present invention. 

With respect to difference (b), Chin teaches an austenitic, lightweight, high-strength steel sheet having 0.005-0.2 wt.% of Zr and 10-15 wt.% Mn (Chin, [0020] and [0045]).


Kawasaki, Wans, and Chin are analogous art as they are all drawn to a steel strip having high amounts of Mn in the composition (Kawasaki, [0024]; Wans, Abstract; Chin, Abstract).

In light of the motivation to have 0.005-0.2 wt.% of Zr in the steel as taught in Chin above, it therefore would have been obvious to one of ordinary skill in the art to have 0.005-0.2 wt.% Zr in the composition of Kawasaki in view of Wans in order to remove nitrogen from the steel and suppress the formation of AlN, in Kawasaki and Wans, wherein precipitation of AlN decreases the ductility of the steel, and having a large amount of AlN causes cracks in a slab, and thereby arrive at the present invention. 


Response to Arguments
In response to amendments to claims 17 and 18, the previous claim objections are withdrawn.
In response to the amendments to claims 17, 18, 23, and 24, the previous 35 U.S.C. 112(b) rejections are withdrawn. 

Applicant primarily argues:
“Applicant respectfully disagrees with the Examiner’s assessment that the material and method of the steel sheet of Kawasaki are substantially identical to the material and 
Remarks, pg. 11
The Examiner respectfully traverses as follows:
Firstly, Kawasaki teaches a method of subjecting a hot rolled steel sheet to cold rolling, cold rolling annealing, and then skin pass rolling (Kawasaki, [0136] and [0178]). This method is substantially identical to the method of the present invention which requires, cold rolling a hot or cold strip, annealing the col-rolled strip, and then temper rolling or skin pass rolling the strip to form a flat steel product (Claim 14). The method of the present invention is substantially identical to the method of Kawasaki. 
Secondly, the present invention does not limit the rolling reduction of the steel strip during the cold rolling step.

Applicant also argues:
“Furthermore, Applicant notes that [0178] of Kawasaki puts an upper limit of the favorable range on the skin pass rolling reduction at 2%, as rolling reduction above 2% significantly degrades productivity. A significant degradation of productivity is not what one of ordinary skill in the art desires. Additionally, the purpose of this skin pass rolling is for straightening, adjustment of the roughness of the on the sheet surface, and the like. Per Kawasaki’s own disclosure, it would not be at all possible to achieve the results of [0162] at a skin pass rolling with a rolling reduction of 2% or less, as at least a rolling reduction of 30% is needed. Thus Kawasaki effectively teaches against what is claimed, as the limits placed on the skin pass rolling prevent achieving what is set forth in amended claim 14. It is very clear that the cold rolling of Kawasaki is not the skin pass 
Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
Firstly, paragraph [0162] of Kawasaki applies to cold rolling only and not to all types of rolling, i.e., temper or skin pass rolling. 
Moreover, paragraph [0178] states:
“[0178] Any of the above-described high-strength steel sheets according to the disclosure may be subjected to skin pass rolling for the purposes of straightening, adjustment of roughness on the sheet surface, and the like. The skin pass rolling is preferably performed at a rolling reduction of 0.1% or more. The skin pass rolling is preferably performed at a rolling reduction of 2.0% or less. A rolling reduction below 0.1% provides only a small effect and complicates control, and hence 0.1% is the lower limit of the favorable range. On the other hand, a rolling reduction above 2.0% significantly degrades productivity, and thus 2.0% is the upper limit of the favorable range.” (emphasis added)

Paragraph [0178] of Kawasaki pertains only to skin pass rolling, which occurs after the cold rolling and the rolling reduction of the skin pass rolling does not refer to all types of rolling, i.e., cold rolling or temper rolling. Kawasaki does not criticize, discredit, or otherwise discourage having temper rolling with a higher degree of deformation than the upper limit of 2.0% for the skin pass rolling. 
The fact remains that Sawada provides proper motivation to combine, namely, to make the most use of the strengthening achieved by strain-induced martensitic transformation, therefore the Examiner’s position remains, and it would have been obvious to one of ordinary skill in the art to have a temper rolling step after hot rolling, cold rolling and annealing, absent evidence to the contrary.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732